DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/2021 has been entered. Claims 1-30 are pending. Claims 3, 12-13, 16-29 have been withdrawn. 
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1-2, 4-11, and 14-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The new limitation of Claim 1 requires the cathode to be arranged as a top or bottom electrode of a stack of anodes and cathodes, the first active material layer on the first surface of the current collector being an outermost surface of the cathode opposite the anode. Previously in the same claim, 
However, the new limitation as currently amended requires the first active material layer to be an outermost surface of the cathode opposite the anode, which appears to be in conflict with the previous claim limitations, which has the first active material layers facing each other in an interior of the cathode current collector assembly. This limitation appears to be more in line with nonelected instant embodiment of Fig. 7A, which has the “first active material” 705A on an outermost surface of the cathode. There is no support in the specification to mix and match embodiments. 
Furthermore, it is noted that applicant points to instant paragraphs [52] and [61] as well as Fig. 6 for support. Paragraph 52 does not recite anything regarding the location of the first or second active material layers in relationship to the stack as a whole to provide support for this limitation, rather they simply note that the generic cathode may be a top or bottom electrode of the cell stack, wherein the perforations allow for utilization at the outermost coating layer, which would not be possible without the perforations. Paragraph 61 notes that the prelithiation active material may be on the outermost surface of outermost cathodes of the stack, but does not relate the location of the prelithiation material also being in the interior of the two current collectors adjacent to each other as claimed. There does not appear to be any additional support in the figures or specification so as to show that the inventor had possession of the claimed invention. As it is not possible to have the first active material layer both on the inside and outside as written, for the sake of examination it is assumed to read, “wherein the cathode is arranged as a top or bottom electrode of a stack of anodes and cathodes, the second active material layer on the second surface of the current collector being an outermost surface of the stack of anodes and cathodes” as supported in corresponding Claim 30 and by elected Fig. 7B.   
Claims 2, 4-11, and 14-15 are rejected by way of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-2, 4-11, and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the current collector" in the 2nd to last line.  There is insufficient antecedent basis for this limitation in the claim, since there are previous recitations of a first and second cathode current collector each having a first active material layer on a first surface. Thus, it is not clear to which cathode current collector this limitation is referring. For the sake of examination, it is taken to read on either the first or second cathode current collector.
Claim 1 also recites the limitation “the active material layers on the first surfaces of the first and second current collector are adjacent to each other” is unclear. From the instant figures and previous claim recitations it is understood that this means the first active material layer on the first surfaces of each the first and second current collector are adjacent to each other. Suggested correction is, “the respective active material layers on the first surfaces of the first and second current collectors” to clarify which layers are adjacent to each other.
Claims 2, 4-11, and 14-15 are rejected by way of dependency.

The following is a quotation of 35 U.S.C. 112(d):


Claims 4-11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 requires "a stack of anodes and cathodes" which is previously recited in Claim 1 as amended, and does not properly further limit the claim.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claims 5-11 are rejected by way of dependency.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino et al., (US 20170104207 A1) hereinafter Rubino.
Regarding Claims 1 and 4, Rubino discloses a battery (Rubino [0002], Fig. 4), comprising: 
A cathode [0021], an electrolyte [0039], and an anode [0019], the anode comprising active material on a current collector [0020], and the cathode comprises a first and second current collector [0035], 
wherein the cathode current collectors are perforated [0028], and the cathode comprises a first active material layer “18” on a first surface of each of the first and second current collectors [0030] and a second active material layer “20” on a second surface of the first and second current collectors [0030], 

wherein the first active material layer “18” has a different amount of material per area as the second active material layer “20” [0031]. Rubino teaches wherein the sandwich cathode, wherein the higher loading amount material (second active material layer) [0031] is sandwiched between relatively lower loading amount (first active material layer) [0031], [0035] can lead to increased energy density and increased discharge capacity [0010]. Rubino further discloses wherein the battery is arranged as a stack of a plurality of anodes and cathodes [0037], also reading on Claim 4, but does not explicitly teach an example where the cathode is on an end.
As such, it would have been obvious to arrange the cathode as a top or bottom electrode of a stack of anodes and cathodes, as it would have been expected that the battery would be able to operate in any such arrangement, see MPEP 2144.04(VI)(C).
Thus, when arranged with the second active material layer on a second, outer surface of each cathode current collector as taught by Rubino [0030], the second active material layer on the second surface of the current collector is an outermost surface of the cathode opposite the anode, since it is on the outer facing surfaces of the pair current collectors, rather than in the interior of the pair of current collectors.
Regarding Claim 2, Rubino discloses all of the claim limitations as set forth above. Rubino further teaches wherein the perforations may be a number of different shapes including circles (Rubino [0029]). Rubino teaches that the perforations can be obtained by photoetching or mechanically pressing/punching [0029] and all are suitable perforation shapes expected to have the same result, since the perforations allow ion exchange [0029].
It would have been obvious to one having ordinary skill in the art at the time of filing to select a suitable shape of the perforations of the current collector, such as circular perforations as taught by 
Regarding Claim 5, Rubino discloses all of the claim limitations as set forth above. Rubino further discloses wherein each of the cathode current collectors are perforated [0028].
Regarding Claim 8, Rubino discloses all of the claim limitations as set forth above. Rubino further discloses wherein each the cathode of the stack comprises a first active material layer “18” on a first surface of each of the first and second current collectors [0030] and a second active material layer “20” on a second surface of the first and second current collectors [0030]. 
Regarding Claim 10, Rubino discloses all of the claim limitations as set forth above. Rubino further discloses wherein the first active material layer is different than the second active material [0030].

Claims 6-7, 9, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rubino et al., (US 20170104207 A1), as applied to Claim 4 above, in view of Amiruddin et al., (US 20130043843 A1) hereinafter Amiruddin.
Regarding Claim 6, Rubino discloses all of the claim limitations as set forth above. While Rubino discloses the anode current collector [0037], it does not explicitly disclose a perforated anode current collector.
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin discloses a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], Amiruddin further discloses wherein each of the current collectors, including the anode current collector may be a metal grid [0055], which falls within the scope of being perforated, as a grid has holes, to allow ions to pass through the collector. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the anode current collector of Rubino to include a perforated conductive current collector as taught by Amiruddin in order to suitably allow ions to pass through the stacked current collector, and one of ordinary skill in the art would have a reasonable expectation of success in using such a known anode current collector. 
Regarding Claim 7, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. Thus, it is taken that all of the cathodes, including the outermost cathodes of the stack comprise the prelithiation material. The Examiner notes that “that prelithiate silicon-dominant anodes” is functional language that does not provide structure to the claimed product. Patentability of product claims is based on the structure of the claimed product. Because this limitation does not provide any additional structure to the claimed product, it does not provide any additional patentable distinctiveness to the claim. That said, the claim does not explicitly require a silicon dominant anode, only that the active material be capable of prelithiating a silicon anode. As such, since the material of Amiruddin is capable of prelithiating a silicon-dominant anode, the claim limitation is met.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the 
Regarding Claim 9, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, in addition to an active materiel for (lithium) cycling of the battery [0027], such that there is increased cycling stability [0025] for a battery having high capacity density [0003. Since the active materials are considered to be mixed and applied to both sides of the current collectors [0110], thus it is taken that each cathode of the stack comprises a first type of active material on at least a first surface of each of the current collectors and a second type of active material on at least a second surface of each of the current collectors, that all of the cathodes comprise the prelithiation material and the lithium cycling material. The Examiner notes that “that prelithiate silicon-dominant anodes” is functional language that does not provide structure to the claimed product. Patentability of product claims is based on the structure of the claimed product. Because this limitation does not provide any additional structure to the claimed product, it does not provide any additional patentable distinctiveness to the claim. That said, the claim does not explicitly require a silicon dominant anode, only that the active material be capable of prelithiating a silicon anode. As such, since the material of Amiruddin is capable of prelithiating a silicon-dominant anode, the claim limitation is met.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a first prelithiating cathode material, and a second lithium cycling 
Regarding Claim 11, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, in addition to an active material for cycling of the battery [0027] reading on lithium cycling, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. Since the active materials are considered to be mixed and applied to both sides of the current collectors [0110], thus it is taken that each cathode of the stack comprises a first type of active material on at least a first surface of each of the current collectors and a second type of active material on at least a second surface of each of the current collectors. The Examiner notes that “that prelithiate silicon-dominant anodes” is functional language that does not provide structure to the claimed product. Patentability of product claims is based on the structure of the claimed product. Because this limitation does not provide any additional structure to the claimed product, it does not provide any additional patentable distinctiveness to the claim. That said, the claim does not explicitly require a silicon dominant anode, only that the active material be capable of prelithiating a silicon anode. As such, since the material of Amiruddin is capable of prelithiating a silicon-dominant anode, the claim limitation is met.
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the first 
Regarding Claim 15, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an active material that prelithiates silicon-dominant anodes. 
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, in addition to an active material for cycling of the battery [0027] reading on lithium cycling, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. Amiruddin further discloses wherein a formation process of the battery [0082] is performed with a charge rate of preferably C/15 to 2C [0092] which overlaps with the claimed range of less than 1C. Amiruddin further discloses the formation process occurs at this charge rate in order to bring the battery up to activation voltage [0091] and can improve the cycle life of high voltage lithium ion batteries [0092].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the first type of active material includes one for prelithiating silicon dominant anodes and a second type of active material for lithium cycling as taught by Amiruddin in order to provide a high capacity battery that can improve cycling stability and further to select a charge rate that falls within the claimed range in order to bring the battery up to activation voltage and improve the cycle life of the battery.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Rubino et al., (US 20170104207 A1) as applied to Claim 1 above, further in view of Amiruddin et al., (US 20130043843 A1), and Lopez et al., (US 20110111294 A1) hereinafter Lopez, incorporated in Amiruddin by reference.
Regarding Claim 14, Rubino discloses all of the claim limitations as set forth above. However, Rubino does not disclose an anode comprising 50% or greater silicon by weight.
In a similar field of endeavor as it pertains to batteries having current collectors [0055] Amiruddin teaches a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], and a negative electrode (anode) [0004], wherein the anode active material may be selected from suitable intercalation materials such as silicon [0052], thus reading on a silicon-dominant anode, and wherein the cathodes may include lithium that transfers to the negative electrode at initial charge [0028], thus reading on a material that prelithiates, such that there is increased cycling stability [0025] for a battery having high capacity density [0003]. 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the battery of Rubino to include a silicon anode and prelithiating cathode material, such that the outermost cathodes of the stack comprise active material that prelithiate silicon dominant anodes as taught by Amiruddin in order to provide a high capacity battery that can improve cycling stability.  
However Amiruddin is silent with regards to the specific content of silicon in such an anode. Amiruddin further references Lopez (Amiruddin [0052]) which teaches one of such suitable silicon anodes in more detail. 
Lopez in a similar field of endeavor as it pertains to lithium supplemented battery anodes (Lopez [0003]) teaches a suitable silicon anode comprising at least 75 wt% silicon based active material [0115] which is, e.g. nanoporous silicon [0130], falling within the claimed range of 50% or greater silicon by weight. Lopez further teaches wherein such a silicon anode in combination with supplemental lithium can compensate for the irreversible loss from a silicon electrode as well as stabilize high capacity, 
It would have been obvious to one of ordinary skill in the art to use the specific silicon anode material taught by Lopez as the generic anode material in the battery of Modified Rubino in order to ensure good cycling with the positive electrode while maintaining high capacity. Furthermore, the skilled artisan would have a reasonable expectation that a high silicon anode material, such as the one of Lopez would still be suitable to cycle lithium ions with the positive electrode active material of Amiruddin, since Amiruddin specifically cites it as such.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Amiruddin et al., (US 20130043843 A1), in view of Lopez et al., (US 20110111294 A1), incorporated by reference, and Rubino et al., (US 20170104207 A1) hereinafter Rubino.
Regarding Claim 30, Amiruddin discloses a battery (Amiruddin [0002]), comprising: a positive electrode (cathode) [0004], an electrolyte [0004], and a negative electrode (anode) [0004], 
and discloses an embodiment wherein the battery is comprised of multiple positive and negative electrodes [0051], thus reading on a plurality of cathodes and anodes, each of the anode comprising an active material that is cast as a thin film onto a current collector [0055], and wherein one embodiment, the at least one of the current collectors is a metal grid [0055] which is an example of being perforated. Amiruddin further discloses wherein the anode active material may be selected from suitable intercalation materials such as silicon [0055], but is silent with regards to the specific content of silicon in such an anode. Amiruddin further incorporates by reference Lopez [0052] which teaches one of such suitable silicon anodes in more detail. 
Lopez in a similar field of endeavor as it pertains to lithium supplemented battery anodes (Lopez [0003]) teaches a suitable silicon anode comprising at least 75 wt% silicon based active material [0115] 
It would have been obvious to one of ordinary skill in the art to use the specific silicon anode material taught by Lopez as the generic anode material in the battery of Amiruddin in order to ensure good cycling with the positive electrode while maintaining high capacity. Furthermore, the skilled artisan would have a reasonable expectation that a high silicon anode material, such as the one of Lopez would still be suitable to cycle lithium ions with the positive electrode active material of Amiruddin, since Amiruddin specifically cites it as such.
Amiruddin discloses wherein active material is applied to both sides of the current collector (Amiruddin [0110]), but is not particularly limiting as long as it is still able to satisfactorily store and release energy. However, Amiruddin is silent regarding an example wherein an active material on a first surface of a cathode current collector has a different amount of material per area as an active material on a second surface of the cathode current collector. Amiruddin discloses wherein active material is applied to both sides of the current collector [0110], but is not particularly limiting as long as it is still able to satisfactorily store and release energy. However, Amiruddin is silent regarding an example wherein an active material on a first surface of a cathode current collector has a different amount of material per area as an active material on a second surface of the cathode current collector, and wherein each cathode comprises a first and second current collector. 
In a similar field of endeavor as it pertains to perforated current collectors (Rubino [0029) for batteries [0002], Rubino teaches wherein the cathode comprises a first and second current collector [0035], wherein the cathode current collectors are perforated [0028], and the cathode comprises a first 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify each cathode of Amiruddin to include a first and second current collector, wherein an active material on a first surface of a cathode current collector has a different amount of material per area as an active material on a second surface of the cathode current collector, and wherein the first active material layers on each of the first surfaces of the first and second current collector are adjacent to each other as taught by Rubino in order to increase energy density and discharge capacity.
Amiruddin further discloses wherein the battery can be in a form of multiple positive and negative electrodes in a stack [0051] and in a non-limiting example discloses wherein the electrodes are alternating with negative electrodes at the ends [0110], or can alternatively be arranged in a jelly-roll type electrode assembly [0061]. 
As such, it would have been obvious to arrange the cathode as a top or bottom electrode of a stack of anodes and cathodes, as it would have been expected that the battery would be able to operate in any such arrangement, see MPEP 2144.04(VI)(C). Thus, when arranged with the second active material layer on an outer surface of each cathode current collector as taught by Rubino [0030], the .

Response to Arguments
Applicant's arguments filed 12/13/2021 have been fully considered but they are not persuasive.
Applicant argues that the prior art teaches an example wherein the anode, not the cathode, is on the top and bottom of a stack of cathodes and anodes for Claim 1 and corresponding arguments to Claim 30. 
However, it is noted that this is a nonlimiting example of the manner in which the electrodes were arranged in one embodiment of Amiruddin and Rubino, and since it is also able to be arranged in a jellyroll type electrode assembly, the arrangement with negative electrodes on the ends of the electrode stack is taken to be not particularly limiting. One of ordinary skill in the art would have a reasonable expectation of success in rearranging these components such that the cathode is on a top or bottom of the stack. There is nothing in Amiruddin that suggests that the battery would not be operable in this alternate arrangement. 
Applicant argues that the dependent claims are allowable by way of dependency. This argument is moot in view of the new rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KIRSTEN B TYSL/Examiner, Art Unit 1722                                                                                                                                                                                                        
/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721